Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Wilke (US-5588510).
Regarding claim 1, Wilke discloses an inner tube (8); a piston (3) slidably disposed within the inner tube, the piston defining a first working chamber (11) and a second working chamber (12) within the inner tube; an outer tube (7 or 2) disposed around the inner tube, the outer tube defining an outer 


    PNG
    media_image1.png
    642
    834
    media_image1.png
    Greyscale

Regarding claim 2, Wilke discloses wherein a valve axis of each of the first and second control valves is substantially perpendicular to a longitudinal axis of the inner tube (figs 1 and 2).
Regarding claim 3, Wilke discloses an accumulator defining an accumulator chamber (9), wherein the accumulator chamber is in fluid communication with the collector chamber (fig 1).
Regarding claim 4, Wilke discloses wherein the accumulator is disposed within the outer tube (fig 2).

Regarding claim 6, Wilke discloses a first check valve (at least 31) disposed within the cover member, the first check valve operable to allow flow of fluid from the collector chamber to the outer chamber (fig 1, col. 6, lines 30-end).
Regarding claim 7, Wilke discloses wherein the first check valve is disposed within the first control valve (figs 1 and 3).
Regarding claim 8, Wilke discloses comprising a second check valve (at least 31 or 16) disposed within the cover member, the second check valve operable to allow flow of fluid from the collector chamber to the second working chamber (col. 5, lines 13-15 and col. 6, line 30-end).
Regarding claim 9, Wilke discloses wherein the second check valve (21/31) is disposed within the second control valve (21/31).
Regarding claim 13, Wilkes discloses wherein the first control valve (20) is operable to regulate fluid flow from the outer chamber (10) to the collector chamber (22) in response to a motion of the piston towards the first working chamber (11), the first control valve further operable to prevent fluid flow there through in response to a motion of the piston towards the second working chamber (col. 5, lines 1-24).
Regarding claim 14, Wilkes discloses wherein the second control valve (21) is operable to regulate fluid flow from the second working chamber (12) to the collector chamber (22) in response to a motion of the piston towards the second working chamber, the second control valve further operable to prevent fluid flow therethrough in response to a motion of the piston towards the first working chamber (col. 5, lines 25-39).

Regarding claim 16, Wilkes discloses comprising an end member (at or near capped end 14) disposed at an end of the inner tube (fig 2), the end member defining a passage (near 16) that fluidly communicates the second working chamber (12) with a second opening of the outer tube, wherein the inlet of second control valve (18) is in fluid communication with the second opening (fig 1 and fig 2).

Regarding claim 17, Wilke discloses an inner tube (8); a piston (3) slidably disposed within the inner tube, the piston defining a first working chamber (11) and a second working chamber (12) within the inner tube; an outer tube (7 or 2) disposed around the inner tube, the outer tube defining an outer chamber (10) between the inner tube and the outer tube, wherein the outer chamber (10) is in fluid communication with the first working chamber (11); a cover member (see annotated figure 4, at least a portion of 5, wherein the cover has been interpreted as the portion of 5 constraining the fluid) mounted on an outer surface of the outer tube (fig 2), the cover member defining a collector chamber (at least 22 and/or 22/19/24) between the outer tube and the cover member (fig 1 and fig 2); a first control valve  (20 including at least all of or a portion of the armature assembly, 57/58/59/60) mounted on the cover member and extending at least from an outer surface of the cover member to an outer surface of the outer tube (figs 1 and 4, wherein the valve body extends in a direction towards the tube) and at least a portion (see annotated picture portion A and/or portion B) of the first control valve extending outside of the cover member (see annotated figure and at least wherein all of or a portion of the armature assembly, 57/58/59/60, extend past the fluid contained portion of 5), wherein an inlet (at 17) of the first control valve is in fluid communication with the outer chamber (10) , and an outlet of the first control valve is in fluid communication with the collector chamber (at least at 22, fig 1); and a second control 
It noted that in an alternative interpretation, the cover has been interpreted as the entirety of 5 and wherein portion (B) has been interpreted as a portion of the valve/valve assembly and extends past the periphery of 5, at least in figure 4.  
Regarding claim 18, Wilke discloses wherein a valve axis of each of the first and second control valves is substantially perpendicular to a longitudinal axis of the inner tube (fig 2).
Regarding claim 19, Wilke discloses an inner tube (8); a piston (3) slidably disposed within the inner tube, the piston defining a first working chamber (11) and a second working chamber (12) within the inner tube; an outer tube (7 or 2) disposed around the inner tube, the outer tube defining an outer chamber (10) between the inner tube and the outer tube, wherein the outer chamber (10) is in fluid communication with the first working chamber (11); a cover member (see annotated figure 4, at least a portion of 5, wherein the cover has been interpreted as the portion of 5 constraining the fluid) mounted 

Regarding claim 20, Wilke discloses wherein a valve axis of each of the first and second control valves is substantially perpendicular to a longitudinal axis of the inner tube (fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US-5588510) in view of Nowaczyk (US-7950506).
Regarding claims 10-12, Wilkes lacks a connection through welding. Nowaczyk teaches wherein a method of welding can be used to secure a control valve to a cylinder tube (col. 5, line 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a method of welding to mount an external valve assembly to a cylinder tube in order to provide a secure connection (Nowaczyk, col. 5, line 26).  A method of welding the valve assembly to the outer tube would also provide a unitary structure and fluid tight connection that would prevent outside debris or contaminants from entering the valve/cylinder assembly.
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. in a previous argument, (6/25/2021), Applicant argues that the prior art of record lacks wherein the first and second valve bodies extend at least from an outer surface of the cover member to an outer surface of the outer tube because the cover member of the Wilke completely houses the valve assembly. Upon further consideration, Examiner respectfully disagrees.   
As set forth above, Figure 4 of Wilke has been interpreted in two alternative ways.  Examiner has provided an annotated figure 4 for clarity.  First, the cover has been interpreted as the portion of (5) which constrains the fluid of the valves, i.e. the portion of 5 below the indicated dashed line.  Under this interpretation, the valve components 57-60 and the including unnumbered structure (B) are extending past the cover portion 5. 
 In an alternative interpretation, the cover has been interpreted as the entirety of 5 and wherein portion (B) has been interpreted as a portion of the valve/valve assembly and extends past the periphery of 5, at least in figure 4.  
It appears that the arguments with regards to the cover are more specific than the limitations set by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657